DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been examined.
Claims 1-15 are pending.

Response to Arguments
Applicant’s amendments to claims 5 and 11, and the remarks clarifying the language of the claims overcomes the 35 USC 112 rejection.
Applicant’s remarks filed on 06/01/2021 have been fully considered, but they are not persuasive.
With regards to Applicant’s arguments, it is firstly noted that in LTE, the relationship between bandwidth and number of PRBs is known (in 5M, for example, the number of PRBs is 25, since a single block is about 180kHz, as disclosed by the 3GPP standards). In the Ye reference, the base station makes a center frequency shift using a delta value; the delta value being calculated based on standard bandwidth and nonstandard bandwidth values. By determining that the nonstandard bandwidth is, for example, 4.6M, the number of resource blocks in the nonstandard bandwidth are known (a first amount). In the same way, determining that the standard bandwidth may be 5M, determines the number of blocks available (a second amount), and thus, it can be determined that the delta value for the central frequency shift is .5 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-9, and 12-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ye (US Patent Application Publication 2018/0070267).
Regarding claims 1 and 7 Ye discloses a method (figs. 2 and 5) and an apparatus (fig. 7) for implementing a nonstandard bandwidth at a network device, the method comprising:
a processor (fig. 7, processor 22); and
a memory (fig. 7, paragraph 0112), the memory containing instructions executable by the processor to operate the apparatus:
determining a first amount of physical resource blocks (PRBs) available in the nonstandard bandwidth (paragraphs 0066-0067, 0083; wherein the base station determines a standard bandwidth of an LTE system, and a nonstandard bandwidth of the system, and the resource blocks of the frequency);
determining a second amount of PRBs available in a standard bandwidth corresponding to the nonstandard bandwidth (paragraphs 0066-0067, 0083; wherein the base station determines a standard bandwidth of an LTE system, and a nonstandard bandwidth of the system, and the resource blocks of the frequency); and
determining a central frequency shift of the nonstandard bandwidth relative to the standard bandwidth, based at least on the first and second amounts (paragraphs 0064-0067; wherein the base station performs a central frequency shift of the nonstandard bandwidth based on the standard bandwidth).
Regarding claims 2 and 8 Ye discloses the method according to claim 1 and the apparatus according to claim 7, wherein determining the central frequency shift comprises: calculating a third amount of one or more PRBs that are blocked on the edge(s) of the standard bandwidth, the third amount equaling to a difference between the second and first amounts (paragraphs 0066-0073; wherein a determination is made of edge spectrum to be filtered out); when the third amount is even, setting the central frequency shift as zero (paragraphs 0066-0073; wherein as seen in fig. 3, when the resources to be filtered out are even on both ends, no shift occurs for the central frequency); and when the third amount is odd, setting the central frequency shift as a half of a PRB bandwidth, or an opposite number of a half of a PRB bandwidth (paragraphs 0066-0073; wherein the delta is determined, as seen in fig. 3, and the shift is determined to be performed on one side of the spectrum).
Regarding claims 3 and 9 Ye discloses the method according to claim 1 and the apparatus according to claim 7, wherein the central frequency shift is determined based further on a resource block group (RBG) size corresponding to the nonstandard bandwidth (paragraphs 0066-0073; resource block sizes of the nonstandard and standard spectrums).
Regarding claims 6 and 12 Ye discloses the method according to claim 1 and the apparatus according to claim 7, wherein determining the first amount comprises: selecting a bandpass filter corresponding to the nonstandard bandwidth; calculating a passband bandwidth of the bandpass filter; and calculating the first amount based on the passband bandwidth (paragraphs 0066-0073; wherein the nonstandard spectrum is filtered, and band filtered bandwidth is determined, and final resources are determined).
Regarding claim 13 Ye discloses the apparatus according to claim 7, wherein the apparatus is included in a radio unit (RU) of the network device (figs. 6-7; transceiver units in the base station).
Regarding claim 14 Ye discloses the apparatus according to claim 7, wherein the apparatus is included in a digital unit (DU) of the network device (figs. 6-7, paragraph 0075, for example; wherein the base station is part of an LTE or GSM or UMTS system, the base station comprises the digital unit).
Regarding claim 15 Ye discloses a network device comprising:
a radio admission control (RAC) configured to obtain a bandwidth configuration from an operation administration and maintenance (OAM) (paragraphs 0052, 0067; wherein the base station receives a configuration from an operator);
(figs. 6-7; transceiver units in the base station), wherein the RU is further configured to obtain the bandwidth configuration from the RAC and feedback information about the determined central frequency shift and the first amount of PRBs to the RAC, and wherein the RAC is further configured to, based on the information feedback, determine one or more PRBs that are blocked on the edge(s) of the standard bandwidth (figs. 6-7, paragraphs 0066-0073; note that these “units” are considered to be part of the base stations as known in the art, thus this is a communication happening within the base stations processing modules); and a digital unit (DU) configured to obtain information about the one or more PRBs and the central frequency shift from the RAC and determine, based on the obtained information, which PRB(s) are to be blocked for resource scheduling (figs. 6-7, paragraphs 0066-0073; note that these “units” are considered to be part of the base stations as known in the art, thus this is a communication happening within the base stations processing modules).

Allowable Subject Matter
Claims 4-5 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claim language of claims 4-5 and 10-11, when in combination with the elements recited in the independent claims is not met by the prior art. No piece of art found, either alone or in combination, meet the combination of elements of these claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2018/0288643 to Schmidt et al. – which relates to the provision of flexible bandwidth in an OFDM communication system such as a Long Term Evolution, LTE, radio communication system.
USPGPUB 2017/0339677 to Rico Albariño et al. – that teaches techniques to enable devices (e.g., UEs) to achieve higher data rates while keeping the power consumption to a minimum. Some of these techniques discuss flexible bandwidth change, including a device switching between different bandwidth sizes on a need basis.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466

 /FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466